          Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 1 of 14




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 In re:                                               §
                                                      §                     Chapter 11
 Watson Grinding and Manufacturing                    §
 Co.,                                                 §              Case No. 20-30967
                                                      §       Joint Administration Requested
          Debtor.                                     §

 In re:                                               §
                                                      §                     Chapter 11
 Watson Valve Services, Inc.,                         §
                                                      §              Case No. 20-30968
          Debtor.                                     §       Joint Administration Requested


 DECLARATION OF ROBERT L. WHITE IN SUPPORT OF CHAPTER 11 PETITION
                    AND FIRST DAY MOTIONS


        I, Robert L. White, Chief Operating Officer and Secretary of Watson Grinding &

Manufacturing Co. (“Watson Grinding”) and Watson Valve Services, Inc. (“Watson Valve”)

(collectively, “Debtors”), and declare under penalty of perjury as follows:

                                             Introduction

        1.        On February 6, 2020 (“Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”) with the United

States Bankruptcy Court for the Southern District of Texas (“Court”).

        2.        The Debtors have filed and will file various motions and pleadings seeking certain

“first day” relief (collectively, “First Day Motions”) to minimize any disruption resulting from

the filing of these chapter 11 cases as well as other possible adverse effects on their business

operations. I have reviewed and am familiar with the content of each of the First Day Motions.



Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions       Page | 1
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 2 of 14




Based on my knowledge, after reasonable inquiry, I believe approval of the relief sought in the

First Day Motions is necessary to enable the Debtors to transition into, and operate efficiently and

successfully in, chapter 11 with minimal disruption or loss of productivity and value. The relief

requested in the First Day Motions is a key component to the Debtors’ ability to successfully

reorganize through these chapter 11 cases and is in the best interest of the Debtors’ estates and

their various stakeholders.

        3.        I joined Watson Grinding in 1977 as a shop helper. I have served in various

operational and management roles for the Debtors. I have served as Watson Valve and Watson

Grinding’s Chief Operating Officer and Secretary for the last three years. I am a member of both

boards, and I have an ownership interest in both Debtors. I have over forty years of experience

in the grinding and machining services industry.

        4.        Except as otherwise indicated in this Declaration, all facts set forth in this

declaration are based upon (a) my personal knowledge of (i) the Debtors’ employees, operations,

and finances; (ii) information learned from my review of relevant documents; and (iii)

information supplied to me by other members of the Debtors’ management and third-party

advisors; or (b) my opinion based on my experience, knowledge, and information concerning the

Debtors’ operations and financial condition. I am authorized to submit this declaration on behalf

of the Debtors, and, if called upon to testify, I could and would testify competently to the facts

set forth in this Declaration.

        5.        To familiarize the Court with the Debtors’ businesses and the events leading up

to these bankruptcy filings, this declaration is organized as follows:

                  Part I – Background and Events Leading to Bankruptcy

                  Part II – Chapter 11 Filing and First Day Motions

Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions       Page | 2
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 3 of 14




                         Part I: Background and Events Leading to Bankruptcy

    A. Historical Overview

        6.        Watson Grinding was founded as a small, privately-held specialty grinding shop

in 1960 by James Watson in his garage. Over the following years, Watson Grinding grew to

include a full-scale machine shop and began offering thermal spray coatings to its customers. As

Watson Grinding continued to grow, it shifted its operations specialty to the manufacturing and

service of valve and pump components used in the severe service process. Watson Grinding also

specializes in turning and milling alloys, hard metals, and large parts. Watson Grinding began

thermal spray coatings during the 1980s. Over the years, Watson Grinding has developed and

perfected high velocity oxygen fuel and ceramic coatings for applications to help prevent wear

and corrosion in the severe service process. Watson Grinding is headquartered in Houston, Texas

but has customers around the world.

        7.        Watson Grinding is owned in the following percentages:

                                   John Watson         63.778%

                                   Robert White        17.096%

                                   Judy White          2.029%

                                   Jason White         17.096%



        8.        Watson Grinding’s assets primarily consist of receivables, equipment and

 machinery, raw materials/inventory, vehicles, intellectual property, and insurance proceeds

 stemming from a tragic explosion at Watson Grinding’s thermal coating facility. This list is

 not intended to be an exhaustive list of Watson Grinding’s assets.




Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions    Page | 3
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 4 of 14




        9.        In contrast to Watson Grinding, Watson Valve is a relatively young company. It

was founded in 2002 to meet the growing needs of the severe service valve industry. Watson Valve

has grown exponentially since its inception and serves its clients throughout the world. Watson

Valve is headquartered in Houston, Texas.

        10.       Watson Valve specializes in supplying specialty and custom valves for the severe

service ball value valve market, with a particular specialty in valves for autoclaves used to mine

gold. An autoclave, as depicted below, removes the gold from the ore:




        11.       Watson Valve is owned in the following percentages:

                                   John Watson         70%

                                   Robert White        15%

                                   Jason White         15%

        12.       Watson Valve’s assets primarily consist of receivables, customer contracts,

intellectual property, and potentially some insurance proceeds. This list is not intended to be an

exhaustive description of Watson Valve’s assets.



Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions     Page | 4
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 5 of 14




    B. January 24, 2020 Explosion at Watson Grinding

        13.       Watson Grinding and Watson Valve are family owned businesses built on decades

of goodwill with customers, suppliers, and employees as well as the leadership of a well-respected

management team with a reputation in the community for providing quality products and services.

        14.       In the early morning of January 24, 2020, a tragic explosion occurred at the

Watson Grinding thermal spray coating facility. The Bureau of Alcohol, Tobacco, Firearms and

Explosion (“ATF”), along with other governmental agencies, have and continue to investigate the

origin and cause of this disastrous event. The origin and cause of the event are unknown. No

criminal charges have been brought in connection with this occurrence.

        15.       The explosion damaged the Debtors’ facilities located at various addresses on

Gessner and Steffani Lane in Houston, Texas (77041) and abruptly halted operations. The

photograph below depicts the damage to the Debtors’ facilities before and after the explosion:




        16.       Unfortunately, due to what is expected to be a long-term interruption of normal

business operations for the Debtors, the Debtors were forced to terminate the employment of 83

employees. The Debtors provided notice of this layoff to the Texas Workforce Commission. The

Debtor currently employs 38 people.



Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions     Page | 5
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 6 of 14




        17.     The Debtors are conducting limited operations to mitigate disruption to its

customers and to preserve value. The Debtors have retained 36 employees for its limited business

operations pending reorganization through these chapter 11 cases.

        C. Insurance

        18.     In the ordinary course of operations, the Debtors’ maintain a suite of insurance

programs, including workers’ compensation insurance, third party liability, property, and other

insurance programs (each, an “Insurance Program”) and incur certain obligations to pay

premiums and other obligations related thereto, including, but not limited to, broker or advisor

fees, taxes, other fees, and deductibles (collectively, “Insurance Obligations”), in accordance

with or relating to their respective insurance policies (each, an “Insurance Policy”) through

several insurance carriers (each, an “Insurance Carrier”).

        19.     The Debtors’ Insurance Programs include: (i) coverage of workers’ compensation

and employer’s liability (“Workers’ Compensation Insurance”); (ii) coverage of potential third-

party liability in connection with the Debtors’ business operations (“General Liability

Program”); (iii) coverage of the Debtors’ vehicles (“Automobile Liability Program”); and (iv)

excess coverage for various casualty Insurance Policies, as described below (“Excess Liability

Program”). The Debtors also employ, in the ordinary course, the services of the Insurance Broker

(as defined below) in connection with maintaining the Debtors’ Insurance Programs.             The

Insurance Programs and the role of the Insurance Broker are discussed below.

        20.     As of the Petition Date, the Debtors do not believe that they owe any amounts with

respect to the pre-petition Insurance Obligations, including amounts owed to the Insurance Broker,

and do not expect that any pre-petition Insurance Obligations will come due in the first 21 days of

these chapter 11 cases. The Debtors’ Insurance Programs are as follows:



Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions      Page | 6
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 7 of 14




        (a)          Workers’ Compensation Insurance

              (i)           In the ordinary course of business, the Debtors maintain Workers’
                            Compensation Insurance in Texas for claims arising from, or related to,
                            employment by the Debtors (“Workers’ Compensation Claims”). It is my
                            understanding that the Workers’ Compensation Insurance covers, among other
                            things, statutory workers’ compensation and employer liability claims generally
                            arising from accidents, disability, death, or disease sustained by employees in
                            the course of their employment with the Debtors. In each instance, the Debtors’
                            liability for each Workers Compensation Claim is covered in full by an
                            Insurance Carrier and does not require payment of a deductible.

              (ii)          Specifically, the Debtors maintain Workers’ Compensation Insurance through
                            a policy (“Workers’ Compensation Insurance Policy”) with Texas Mutual
                            Insurance Company (“Texas Mutual”). The coverage period is November 30,
                            2019 through November 30, 2020. I have been advised that the Workers’
                            Compensation Insurance Policy provides coverage up to $1 million in the event
                            of a valid claim. To the best of my knowledge, the Debtors do not owe any pre-
                            petition amounts on account of the Workers’ Compensation Insurance as of the
                            Petition Date.

              (iii)         It is my understanding that under the Workers’ Compensation Insurance Policy,
                            Texas Mutual is obligated to pay all or part of a Workers’ Compensation Claim
                            directly to an employee, his or her medical providers, or his or her heirs or legal
                            representatives. The Debtors will work with Texas Mutual to resolve any valid
                            Workers’ Compensation Claims through the bankruptcy process.

              (iv)          I believe that workers’ compensation in Texas also covers employer liability
                            claims. This coverage, commonly known as “Coverage B” in Texas, covers
                            claims against a subscribing employer by the surviving spouse and “heirs of the
                            body” of a deceased employee against claims seeking exemplary damages
                            pursuant to Texas Labor Code Section 408.001(b). Further, any umbrella
                            policies will typically “follow form” and cover excess liabilities under
                            Coverage B as well, not just casualty losses.

        (b)          General Liability Program

                     (i)       It is my understanding that the General Liability Program provides coverage
                               for legal or contractual liability, or other damages to third parties arising
                               from, or incurred to third parties in connection with the Debtors’
                               manufacturing programs or the Debtors’ premises. In particular, the
                               General Liability Program may cover general commercial liability,
                               including property and personal injury damages to third parties arising out
                               of the Debtors’ business operations.

                     (ii)      For Watson Grinding, United Fire Insurance is the primary insurer with


Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions                 Page | 7
        Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 8 of 14




                        coverage amounts totaling $1,000,000, issued on November 19, 2019. Its
                        policy number is 85319121.

                (iii)   For Watson Valve, AXA XL is the primary insurer with coverage amounts
                        totaling $1,000,000, issued in November of 2019. The policy number is
                        US00087635LI19A.

                (iv)    I understand that the Debtors also have first party insurance that relating to
                        real ($6.3 million) and personal property ($16 million), business
                        interruption income loss ($1.6 million), and temporary wages. Both first
                        party property claims are with United Fire Group. The Watson Grinding
                        first party policy has a policy number of 85319121. The Watson Valve first
                        party policy number is 6041960. There may be additional policies that
                        provide coverage in the event of a loss. The Debtors continue to gather
                        information from its Insurance Broker and insurers regarding these policies.
                        This declaration may be supplemented as additional insurance information
                        becomes available.

                (v)     To the best of my knowledge, the Debtors do not owe any amounts on
                        account of the General Liability Program as of the Petition Date.

        (c)     Excess Liability Program

                It is my understanding that Watson Grinding has policy with Navigators Insurance
                that provides excess liability coverage in the event of a loss up to $5,000,000. I
                have been told that RSUI has the final layer of excess liability coverage in the
                amount of $20,000,000. The coverage period for the Excess Liability Program is
                November 30, 2019 through November 30, 2020. I also understand that Watson
                Valve has a policy with AXA XL that provides excess liability coverage in the
                event of a loss up to $10,000,000. I have been told that RSUI has the final layer of
                excess liability coverage for Watson Valve in the amount of $15,000,000. To the
                best of my knowledge, the Debtors do not owe any amounts on account of the
                Excess Liability Program as of the Petition Date.

        (d)     Insurance Broker Services

                The Debtors retain Al Thurmond Agency, Inc. to serve as their insurance broker
                for the Insurance Programs (the “Insurance Broker”). The Insurance Broker
                provides access to specific insurance markets and expertise in certain lines and
                types of coverage. In addition, the Insurance Broker often acts as the intermediary
                between the Debtors and the Insurance Carriers, as the Insurance Broker will often
                transfer insurance premiums and claims asserted for various Insurance Programs
                to the various Insurance Carriers. The Debtors pay the Insurance Broker
                commissions up-front as policies are renewed each year, based on the aggregate
                amount of the Debtors’ insurance premiums. To the best of my knowledge, the


Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions        Page | 8
           Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 9 of 14




                Debtors do not owe any pre-petition commissions to the Insurance Broker as of
                the Petition Date.

D. Financial Condition

        21.       During the 2019 calendar year, Watson Grinding had gross revenue totaling

approximately $23 million, and Watson Valve had gross revenue totaling approximately $7

million.

        22.       The Debtors’ have limited secured debt through a line of credit with Texas

Capital Bank. As of filing, the Debtors were obligated to Texas Capital Bank for approximately

$3 million. The Debtors intend to pay Texas Capital Bank in full, subject to the approval of the

Bankruptcy Court.

        23.       Prior to the explosion, the Debtors’ were not experiencing financial difficulty.

The Debtors’ financial condition has materially changed as a result of the explosion.

        24.       After the explosion, among other things, the Debtors and Debtors’ management

(i) were immediately inundated with voluminous litigation in many different courts; (ii) became

subject to numerous ex parte temporary restraining orders from private litigants (including one

obtained the same day as the explosion); (iii) needed to devote nearly all of their efforts to be

responsive and cooperate with the agencies conducting investigations at the Debtors’ facilities

(which investigations are on-going and active); and (iv) needed to determine a path forward,

including whether their businesses could continue to be viable in light of the extensive damage

to their facilities, which has impeded their ability to operate in the normal course. The financial

impact of the explosion on the Debtors’ daily operations as well as the extent of unknown liability

necessitated the filing of these chapter 11 cases.




Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions       Page | 9
       Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 10 of 14




E. Access to Records

        25.     The Debtors use outside accountants to prepare their financial statements and tax

returns. The Debtors’ financial statements were completed through the 3rd quarter of 2019.

Leading up to January 24, 2019, the Debtors’ in-house financial team had prepared the trial balance

to be provided to the outside accounting firm. On the morning of January 24, the trial balance was

sitting on the desk of the Debtors’ controller, waiting to be delivered to the outside accounting

firm. Since that date, the Debtors have not had access to most of their financial records, which has

made preparing the schedules and statement of financial affairs nearly impossible and has

significantly impeded many other necessary tasks.

        26.     The Debtors are committed to cooperating with local, state, and federal authorities

during their investigations to preserve the evidence necessary to complete those investigations.

The Debtors do, however, need to gain access to financial data in order to comply with the

requirements of the Bankruptcy Code and to continue limited operations to preserve value. The

Debtors have been in contact with the Department of Justice and the Office of the United States

Trustee before and after the Petition Date to discuss these issues and try to find a solution to gain

access to necessary records.

        27.     As additional information becomes available to the Debtors, they may submit a

supplemental declaration in support of the First Day Motions.

F. Litigation / Unknown Claimants

        28.     Litigation against the Debtors, including obtaining ex-parte temporary restraining

orders, began within hours after the explosion. As of the Petition Date, approximately 25 lawsuits

have been filed against one or both of the Debtors (and other parties).




Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions      Page | 10
       Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 11 of 14




        29.     The Debtors have in place significant insurance coverage, but without knowing the

cause of the explosion, the Debtors simply do not have visibility as to the extent of any liability

and/or their losses. The Debtors believe that these chapter 11 cases will allow for the management

of litigation in a manner that preserves value for their estates and creditors. Moreover, the Debtors

believe that these chapter 11 cases will provide a mechanism to ensure that the public receives

appropriate notice designed to provide all potential claimants with due process and an opportunity

to submit claims if they believe they have claims against either of the Debtors. Through these

chapter 11 cases, the Debtors intend to reorganize, marshal insurance proceeds, and provide for

the allowance and payment of claims through an orderly claims process rather than a race to the

courthouse.

                           Part II: Chapter 11 Filing and First Day Motions

        30.     As a result of the explosion at Watson Grinding on January 24, 2020, the Debtors

filed these chapter 11 cases to preserve assets and allow for an orderly claims process as to each

of the Debtors. While Watson Valve may have had nothing to do with the explosion, it has been

named in many of the lawsuits brought against Watson Grinding. During the coming weeks and

months, the Debtors plan to engage all of their constituencies, including any government

agencies, any official committee of unsecured creditors formed in this case, the United States

Trustee, and litigation claimants, among others, in a productive dialogue regarding claims

resolution and the Debtors’ plan to reorganize. The Debtors believe that these chapter 11 cases

will provide for the organization and structure necessary to appropriately address the rights of

their various stakeholders.

        31.     Contemporaneously with the filing of this Declaration, the Debtors have filed a

number of First Day Motions. I have reviewed and am familiar with the content of each of the


Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions      Page | 11
       Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 12 of 14




First Day Motions, and I believe that the relief requested in those motions is necessary to allow

the Debtors to operate and reduce the disruption the Debtors’ businesses have already

experienced. I understand that the Debtors intend to seek the entry of Court orders approving

each of the First Day Motions as soon as possible in accordance with the Bankruptcy Code, the

Federal Rules of Bankruptcy Procedure, and the Bankruptcy Local Rules for the United States

Bankruptcy Court for the Southern District of Texas. Given the exigencies that exist, I believe

emergency relief is appropriate and serves the interests of the estate.

        32.     The Debtors have filed the following First Day Motions:

    A. Motion to Maintain Cash Management System, Bank Accounts, and Business
       Forms

        33.     By their Motion for Entry of Interim and Final Orders Authorizing the Debtors to

Continue Using their Cash Management System, Maintain Existing Bank Accounts, and

Business Forms (“Cash Management Motion”), the Debtors seek authority to maintain their

existing cash management system, bank accounts, and business forms.                  Watson Grinding

continues to pursue the collection of accounts receivable. Some of those collections are paid via

ACH or wire transfer to specific bank accounts. With Watson Valve, the entity continues to try

and source materials, machining, coating, O2 cleaning and testing. The maintenance of the cash

management system is necessary to continue these efforts, as most of these vendors require cash

on delivery.    Additionally, Watson Grinding and Watson Valve employ a combined 38

employees. Out of these employees, four employees work for Watson Valve and thirty-four

work for Watson Grinding. These thirty-four employees are necessary to resume business.

These employees need to be paid, and the ability to pay these employees from the existing payroll

account.



Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions        Page | 12
       Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 13 of 14




        34.     The Debtors’ primary operating account is a Texas Capital Bank ending in 0594

for Watson Grinding and 0552 for Watson Valve. There is also a Watson Grinding payroll bank

account at Texas Capital Bank. Additionally, there are two separate accounts for specific projects

for Watson Valve (the “Russia Project” and the “China Project”). As of the Petition Date, the

Debtor held a separate account at BBVA Compass Bank to segregate insurance proceeds.

        35.     To minimize expenses and interruption to the business, the Debtors request that

they be authorized to use their existing check stock, correspondence, and business forms

substantially in the forms existing immediately before the Petition Date.

        36.     The entry of an order granting the Cash Management Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estate. I have read the factual allegations

contained in the Cash Management Motion, and they are true and correct.

    B. Motion for Joint Administration

        37.     I have read the factual allegations contained in the Debtors’ Motion for Joint

Administration, and the allegations are true and correct.

    C. Motion to Extend Deadline to File Schedules and Statement of Financial Affairs

        38.     At this time, the Debtors do not have access to all of their business records,

including necessary financial information. Without these records, the Debtors cannot complete

their schedules and statement of financial affairs without incurring significant costs. I have read

the allegations in the Debtors’ Motion to Extend Deadline to File Schedules and Statement of

Financial Affairs. The allegations are true and correct.




Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions      Page | 13
Case 20-30967 Document 10 Filed in TXSB on 02/08/20 Page 14 of 14
